Martin, J.,
delivered the opinion of the • court. Fraud is the principal point at issue 1 1 1 in this case. It was tried twice:' in the last the jury found for the defendant. The plaintiff made an unsuccessful attempt to obtain a new trial, and appealed.
As we are unable to adopt the conclusion of the jury, we think it our duty to support the application for a new trial.
1 It is therefore ordered, adjudged and de-r ereed, that the judgment of the district court ijybe annulled, avoided and reversed, the ver-me diet set aside, and the case remanded for ft; a new trial; the defendants and appellees paying costs in this court